                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA,
 Plaintiff,
                                                     CRIMINAL NO. 16-547 (CCC)
                       v.

 [1] LUIS CARMONA-BERNACET, aka
 “Canito Cumbre”,
 [2] YADIEL SERRANO-CANALES, aka
 “Motombo”,
 [5] ROLANDO RIVERA-SOLIS,
 [6] ALEX BURGOS-AMARO, aka “Yogui”,

 Defendants.

                        CERTIFICATE OF DEATH PENALTY CASE


       COMES NOW, the United States of America by and through the undersigned attorneys

and before this Honorable Court very respectfully states and prays as follows:

       Pursuant to Local Rule 144A(b) and with respect to defendants [1] LUIS CARMONA-

BERNACET, aka “Canito Cumbre”, [2] YADIEL SERRANO-CANALES, aka “Motombo”, [5]

ROLANDO RIVERA-SOLIS and [6] ALEX BURGOS-AMARO, aka “Yogui”, the United States

of America informs the Court that Count Five of the third superseding indictment in this case

carries a maximum possible penalty of death. As of this filing, no decision has been made to

pursue or not to pursue the death penalty in this case.

       RESPECTFULLY SUBMITTED,

       In San Juan, Puerto Rico, this 19th day of December, 2018.




                               (SIGNATURES ON NEXT PAGE)
      ROSA EMILIA RODRIGUEZ VELEZ
      United States Attorney



      s/ Kelly Zenón-Matos
      Kelly Zenón-Matos-G01406
      Assistant United States Attorney
      United States Attorney's Office
      District of Puerto Rico
      Suite 1201 Torre Chardon
      350 Carlos Chardon Avenue
      San Juan, PR 00918
      787-722-3911
      Fax: 787-771-4050
      Email: kelly.zenon@usdoj.gov




-2-
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which will send notification of such filing to all attorneys

of record.



                                                     s/ Kelly Zenón-Matos
                                                     Kelly Zenón-Matos-G01406
                                                     Assistant United States Attorney
                                                     United States Attorney's Office




                                               -3-
